NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ECKY MARTO TOMPODUNG and                        No.    12-73479
IVONNE MARLYN TOMPODUNG, aka
Efonia Marlet Tompodung,                        Agency Nos.       A078-020-376
                                                                  A097-351-366
                Petitioners,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Ecky Marto Tompodung and Ivonne Marlyn Tompodung, natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We grant the petition and remand.

      Because the BIA did not have the benefit of our intervening opinion Salim v.

Lynch, 831 F.3d 1133 (9th Cir. 2016) when rendering its decision in this case, we

grant the petition and remand to allow the agency to address the application of

Salim, if any, to petitioners’ motion to reopen.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                  12-73479